Citation Nr: 1301991	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  07-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include memory loss, depression, anxiety, and delusional disorder. 

2.  Entitlement to service connection for carpal tunnel syndrome. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for osteoarthritis. 

5.  Entitlement to service connection for tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1985 to April 1986. The Veteran also served in the Air Force Reserves from June 1987 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  In August 2009, the veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The Board remanded the Veteran's claims for additional development in November 2009 and in August 2011. 

The issues of entitlement to ratings in excess of 10 percent for bicompartment degenerative disease of the right knee and tricompartment degenerative disease of the left knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is, once again, necessary prior to appellate review.

Initially, the Board notes that in October 2012, after issuance of the September 2012 supplemental statement of case, the Veteran submitted an August 2012 private electromyography (EMG) report pertinent to the disabilities on appeal.   In the most recent VA examination report, a September 2011 VA examiner concluded that a recent EMG of the Veteran's upper extremities did not reveal median neuropathy.  In contrast, the recently submitted August 2012 private EMG report shows a diagnosis of chronic right ulnar neuropathy which is not localized to the elbow segment.  The Board is unclear what impact that finding would have on the September 2011 VA examiner's opinion.  Regardless, neither the Veteran nor her representative has submitted a waiver of initial RO consideration.  Therefore, a remand is required so that the Agency of Original Jurisdiction may consider the evidence. 

During the February 2008 RO hearing, the Veteran testified that she first noticed problems with her hands in 1995.  She felt that her duties in the Air Force Reserve as an administrative specialist, where she did typing, filing, and things of that nature, caused her current hand symptoms.  The Veteran also testified that she worked for the United States Post Office from approximately 1986 until 1997.  During her August 2009 hearing before the Board, she again asserted that she believed her hand symptoms were related to repetitive motion from her duties as an administrative specialist in the Air Force Reserve that included typing.  She stated that she did not have any problems with carpal tunnel syndrome prior to her Reserve service. 

The appellant's account of her bilateral hand and upper extremity symptoms are during her service in the Air Force Reserves.  Therefore, the provisions pertaining to active duty training and inactive duty training are applicable to her claim.  Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24)  (West 2002 & 2012); 38 C.F.R. § 3.6(a), (d) (2012).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2012). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty training, or from injury incurred or aggravated during inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2012).  However, the presumptions do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

In November 2009, the Board remanded these matters to obtain the Veteran's service personnel records for her period of service in the Air Force Reserve.  The instructions provided were that if the records did not provide information as to the Veteran's periods of active duty and inactive duty for training, the RO was to pursue any other options for determining those dates.  In March 2010, the Veteran's personnel records dated through 1988 were associated with the claims file.  In addition, a handful of AF Form 938s for the request and authorization for active duty training/active duty tour for dates in 1988, 1989 and 1993 are associated with the claims file.  The Board finds that the Veteran's personnel records are  incomplete as to her entire service in the Air Force Reserve through June 1999.  Moreover, the Veteran specifically reported in a June 2006 correspondence that her legal last name at the time she was discharged from the Air Force Reserve was not the same as her current last name.  It is not clear if a comprehensive search has been performed using both her current and previous last names.  Accordingly, the Board finds that further efforts are needed to confirm the appellant's dates of active duty training and inactive duty training.  38 U.S.C.A. § 5103A(b) (West 2002 & 2012); 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

The Board also notes that pursuant to the August 2011 remand instructions, the Veteran was afforded an additional VA examination in September 2011.  The September 2011 VA examination report shows that the Veteran asserted that her separation history and physical in which she claimed carpal tunnel syndrome was lost by the military.  The Board notes that there is a September 1987 enlistment physical examination for the Air Force Reserve with a variety of additional medical records dated through June 1993.  However, after that date, no additional medical records are of record, including any periodic physical examinations or separation examination.  The Board finds that additional efforts should be made to obtain any outstanding service records from the Veteran's entire period of service as a member of the Air Force Reserve, to include separation examinations performed contemporary to her June 1999 discharge from the Air Force Reserve.  Significantly, the RO does not appear to have issued a formal finding of unavailability with respect to the appellant's Reserve service medical records.  Nor has any other VA entity.  Consequently, the Board finds that VA has not yet met its obligation to search for alternative records that might support the appellant's case. Cuevas v. Principi, 3 Vet. App. 542 (1992).

In addition, the examiner who conducted the September 2011 VA examination opined that the Veteran's carpal tunnel syndrome, tendonitis, and osteoarthritis of her hands were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that he could not find any documentation in the Veteran's medical records related to those conditions.  Based on the examiner's rationale, the September 2011 opinion is inadequate because it is based upon an inaccurate or incomplete history.  Despite the examiner's contention that there was no evidence of any of those conditions in the Veteran's service records, there is a May 1998 service disqualification tracking sheet showing that the Veteran had carpal tunnel system, she had bilateral surgery in 1996, wore a brace, and has persistent pain.  Further, in an April 2005 letter, the Veteran's private physician stated that the Veteran had undergone carpal tunnel release surgery in 1995, DeQuervain release surgery in 1995, and ulnar nerve translocation in 1996.  Those records are during years in which the Veteran was a member of the Air Force Reserve.  Therefore, until verification is made as to the Veteran's actual periods of ACDUTRA and INACDUTRA, and an additional search for all outstanding service medical records is undertaken, the Board finds that the examiner's opinion is partly based on an inaccurate history, and it is of no probative value.  Boggs v. West, 11 Vet. App. 334 (1998); Kightly v. Brown, 6 Vet. App. 200 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board finds that an additional VA examination and opinion is warranted.  

An October 2004 private medical record from the Meridian Health Group indicates that the Veteran submitted a claim for worker's compensation through the United States Department of Labor.  An April 2005 letter from a physician with the Meridian Health Group, addressed to the United States Office of Personnel Management (OPM) notes that the Veteran was last able to work for the United States Postal Service in October 1997.  In that letter, the physician opined that the Veteran was disabled and unable to work due to the disabilities for which she now seeks VA disability benefits.  The Board observes that those records are potentially relevant to the Veteran's claims as they might show the initial onset and treatment history of the disabilities on appeal.  Accordingly, as VA is now on notice that additional federal records exist, and as the Veteran's claims are already being remanded on other grounds, the Board finds that efforts to obtain and associate with the claims file any OPM disability determination and Office of Workers' Compensation Program determinations, under the Federal Employee Compensation Act, and all medical records underlying such determinations should be made.  

With regard to the claims of entitlement to service connection for a psychiatric disorder and hypertension, the Board finds that the resolution of the pending claims of entitlement to service connection for osteoarthritis, tendonitis, and carpal tunnel syndrome may have bearing upon the hypertension and psychiatric disability claims.  The appropriate remedy where pending claims are inextricably intertwined with other claims is to remand the claims on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  A June 2010 VA examiner opined that neither a psychiatric disorder nor hypertension were caused or aggravated by osteoarthritis of the knees, for which the Veteran is currently service-connected.  However, if service connection is granted for osteoarthritis of the upper extremities, tendonitis of the upper extremities, or carpal tunnel syndrome, another opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Request the appellant's service medical and personnel records under her current and previous last names (as noted on her June 1999 Air Force Honorable discharge certificate) from the Records Management Center (RMC), the National Personnel Records Center, the National Archives and Records Administration (NARA), or any other appropriate depository.  All reasonable attempts should be made to obtain the records.  In addition, contact the United States Air Force Reserve Personnel Center and request verification of the appellant's qualifying active service, to include all periods of active and inactive duty training in the Air Force Reserve from 1987 to June 1999.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that the records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  Request copies from the United States Office of Personnel Management of any disability retirement records and the Office of Workers' Compensation Program under the Federal Employee Compensation Act of any determinations pertaining to a compensation claim filed by the Veteran, who was a United States Postal employee, and any copies of the records on which such determinations were based.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All records and responses received should be associated with the claims file.

3.  After completing the above, schedule the Veteran for a VA examination for her claimed carpal tunnel syndrome, tendonitis, and osteoarthritis by an examiner who has not previously examined the Veteran.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any carpal tunnel syndrome, tendonitis, or osteoarthritis was incurred in or aggravated by the Veteran's active service, including any periods of ACDUTRA or INACDUTRA while serving in the Air Force Reserve.  In providing the requested opinion, the examiner should comment on the significance, if any, of all hand and upper extremity disabilities diagnosed, her reported duties in the Air Force Reserve, and her reported duties while employed with the United States Post Office.  The examiner is also requested to reconcile the opinion with the September 2011 VA examiner's opinion.  If any of the claimed disabilities are related to the Veteran's service, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hypertension or psychiatric disorder was caused or permanently worsened by the Veteran's service-connected disabilities.  A complete rationale for any opinion expressed must be provided. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

